Citation Nr: 0502929	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  04-04 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than March 27, 1997, 
for the grant of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The veteran submitted a statement in March 2002 wherein he 
claimed there was clear and unmistakable error (CUE) in the 
adjudication of a claim.  The veteran did not specify a 
particular rating action as the subject of his claim of CUE.  
The issue of CUE in a rating action has not yet been 
developed or certified on appeal.  The issue is referred to 
the RO for such further development as may be necessary.

The veteran also submitted a claim in May 2002 for service 
connection for additional disabilities related to exposure to 
herbicides.  The veteran alleged that he suffered from 
hepatitis C, chloracne, and subacute peripheral neuropathy as 
a result of his exposure to herbicides during his service in 
the Republic of Vietnam.  These issues have not been 
developed or certified on appeal and are referred to the RO 
for such further development as may be necessary.  


REMAND

The veteran served on active duty in the United States Marine 
Corps from November 1968 to June 1970.  The veteran earned 
the Combat Action Ribbon for service performed in the 
Republic of Vietnam in the 1969 to 1970 timeframe.

A review of his service medical records (SMRs) reflects an 
entry dated in January 1970 where he was seen by a medical 
officer for complaints of people bothering him.  The entry 
noted that the veteran wanted to see a psychiatrist but he 
was placed on tranquilizers for a week instead.  The veteran 
was seen on several occasions for complaints of headaches.  
No definite etiology was established for the headaches.  The 
veteran reported that he did experience nervousness on the 
Report of Medical History (SF-93) that was completed in 
conjunction with his May 1970 separation examination.  
However, the "yes" answer on the form was covered over and 
comments by the examiner on the reverse side of the form did 
not address this subject.

The veteran's DD 214 reflects that he was in confinement for 
approximately two months, from February 1970 to April 1970.  
A May 1970 SMR entry, pertaining to another clinical visit 
for treatment of headaches, noted that the veteran was 
pending an administrative discharge.  The veteran was given 
an honorable discharge.  

The veteran submitted an informal claim of service connection 
for "post[-]traumatic stress syndrome" in December 1985.  
He specifically requested that the RO forward him a VA Form 
21-526 so that he could file a formal claim.  The veteran 
reported that he was incarcerated and had been since 1972.  
He attached a form where he provided specific information 
about his service in Vietnam and the types of symptoms he was 
experiencing.  The veteran also indicated that he had 
received treatment at St. Mary's Hospital in Ft. Worth, 
Texas, within one year after his discharge from service.  

There is no indication in the claims file that any action was 
taken on the veteran's 1985 claim.  

The veteran submitted an informal claim for service 
connection for PTSD that was received at the RO on March 27, 
1997.  His claim was denied in August 1997.  The veteran 
perfected an appeal of the denial in July 1998.

The RO conducted additional development and granted service 
connection for PTSD by way of a rating decision dated in 
March 1999.  The veteran was assigned a 50 percent disability 
rating at the same time.  The effective date for service 
connection and the 50 percent rating was established as March 
27, 1997.  Notice of the rating action was provided in April 
1999.  The veteran's disability rating was increased to 100 
percent in August 2002.  The effective date was established 
as March 27, 1997.  

The veteran submitted a NOD that expressly disagreed with the 
effective date of service connection in October 2002.  The 
veteran said that he suffered from a disability that kept him 
from filing a claim.  He asked that his effective date be the 
date of his discharge from service.

The RO wrote to the veteran to advise him of what he needed 
to submit to establish an earlier effective date in November 
2002.  The RO told the veteran that he should submit evidence 
that he submitted a claim within one year of his separation 
from service.

The RO issued a statement of the case (SOC) in December 2003.  
The RO informed the veteran that there was no evidence of a 
claim from the veteran earlier than the March 1997 claim.  
The SOC did not address the December 1985 informal claim from 
the veteran.  Nor did the RO address the question of whether 
the March 1999 rating decision was final with respect to the 
establishment of an effective date for the award of service 
connection.

The Board notes that in cases where an appellant seeks to 
reopen a claim for entitlement to an earlier effective date 
under 38 C.F.R. § 3.156, the United States Court of Appeals 
for Veterans Claims (Court), in Lapier v. Brown, 5 Vet. App. 
215 (1993), has held that, even assuming the presence of new 
and material evidence, reopening of a claim for entitlement 
to an earlier effective date can not result in the actual 
assignment of an earlier effective date, because an award 
granted on a reopened claim may not be made effective prior 
to the date of the reopened claim.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2004).

Given the circumstances of this case, the Board finds that 
additional action by the RO is required.  If, for example, 
the RO determines that the March 1999 decision is final with 
respect to the effective date assigned for the award of 
service connection, the RO should inform the veteran of this 
determination and provide him with notification regarding 
38 C.F.R. § 3.156 and Lapier, supra.  If, on the other hand, 
the RO determines that the 1999 decision is not final, 
further evidentiary development is required in light of the 
1985 claim.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should consider the question 
of whether a March 1999 rating decision 
is final with respect to the assignment 
of March 27, 1997, as the effective date 
for the award of service connection.  If 
the RO determines that the decision is 
final, action should be taken to notify 
the veteran of the provisions of 
38 C.F.R. § 3.156 and of the holding in 
Lapier.  A supplemental statement of the 
case should be issued that addresses the 
veteran's claim in the context of a claim 
to reopen.  

2.  If the RO determines that the March 
1999 decision is not final on the 
question of assignment of an effective 
date for the award of service connection 
for PTSD, the following actions should be 
taken:

The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers, private and VA, 
who have treated him for his PTSD since 
service.  (The Board notes that the 
veteran has said he received psychiatric 
treatment in Fort Worth at either St. 
Mary's Hospital or John Petersmith 
Hospital in approximately 1970.  This 
incident was also noted by his mother in 
her statement.  Further, she said that 
the veteran was evaluated at a VA 
facility upon their return to St. Louis.)  
After securing the necessary releases, 
the RO should obtain those records that 
have not been previously secured.

The veteran should be advised that the 
statement from his squad leader, 
referenced in a November 2002 statement 
from the veteran, is not of record.  The 
veteran should be afforded the 
opportunity to provide a copy of the 
statement.

The veteran's military personnel records 
should be obtained to include information 
regarding his period of confinement in 
1970 and the basis for his discharge.

After undertaking any additional 
development deemed necessary, the RO 
should thereafter readjudicate the 
veteran's claim, to include consideration 
of the December 1985 claim from the 
veteran and any potential application of 
the holding in VAOPGCPREC 26-97.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

